DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 & 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley (US Pub no. 2016/0372628 A1) in view of Coleman (US Pub no. 2017/0079144 A1).
Regarding claim 11, Henley et al discloses a layer transfer process (fig. 3), comprising: providing an initial substrate(GaN donor); providing an intermediate substrate (temp handle), the initial substrate comprises substantially no silicon on a surface to be joined to the intermediate substrate (temp handle) [0052]; depositing a first, temporary bonding layer (307) on the surface of the initial substrate (donor substrate)comprising substantially no silicon[0055]; applying a first heat treatment(308) for densifying the first, temporary bonding layer; after densifying the first, temporary bonding layer joining the intermediate substrate(temp handle) and the initial substrate(GaN donor) [0058]; thinning the initial substrate (donor GaN)after joining the initial substrate to the intermediate substrate (temp handle) [0059]; providing a final 
The embodiment (fig. 3) of Henley et al teaches a sapphire intermediate substrate but fails to teach that it comprises silicon on a surface.  However, Henley et al also teaches that quartz (Examiner notes that quartz is made of silicon and oxide and would have silicon on a surface) can be used [0028].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the intermediate substrate with quartz because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)
Fig. 3 of Henley further fails to teach a temporary bonding layer of spin-on-glass (SOG) comprising methylsiloxane in a liquid state by spin coating.
However, in another embodiment(fig.7/7a, Henley et al  teaches the temporary bonding layer (bond promoting layer ) can either be Ti/Sn,Ti/Cu or an oxide bond layer (fig. 7a[0110].  Furthermore, in the embodiment of fig. 2, oxide bond layer used for the bond and release system can be formed by a spin on glass [0039-0040].  It would have been 
Henley et al fails to teach the SOG comprises methylsiloxane.
However, Coleman et al teaches a microfabrication technique that provides a weakly adhesive layer (112) comprising methylsiloxane that is an adhesive enough to maintain desired system features through the microfabrication process but weak enough to release to a final substrate [0029].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Henley et al with the teachings of Coleman et al in order to secure the substrates for subsequent manufacturing processes and allow the processing substrate to be reused.
Regarding claim 12, Henley et al discloses wherein the initial substrate (GaN donor)comprises components configured to deteriorate on application of a heat treatment exceeding 300°C[0062][0080].
Regarding claim 13, Henley et al discloses all the claim limitations of claim 1 and further teaches wherein at least one of the first heat treatment and the second heat treatment [0058][0061] but fails to teach carried out at a temperature of less than 300°C.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to carry out at a temperature of less than 300°C through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to carry out at a temperature of less than 200°C through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 15, Henley et al discloses all the claim limitations of claim 1 and further teaches wherein at least one of the first heat treatment and the second heat treatment [0058][0061] but fails to teach carried out at a temperature of less than 100°C.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to carry out at a temperature of less than 100°C through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 16, Henley et al discloses wherein at least one of joining the intermediate substrate (temp handle )and the initial substrate (GaN donor)and joining the thinned initial substrate and the final substrate (Handle) is carried out by direct bonding by molecular adhesion (fig. 3)[0052][0060-0062].

Regarding claim 19, Henley et al discloses wherein the intermediate substrate comprises silicon [0028]. 
Regarding claim 20, Henley et al discloses wherein the final substrate comprises silicon and includes components configured to deteriorate on application of a heat treatment exceeding 300°C[0028][0062].
Regarding claim 21, Henley eta l discloses wherein the final substrate comprises a flexible plastic material [0028] fig. 3.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley (US Pub no. 2016/037268 A1) in view of Coleman (US Pub no. 2017/0079144 A1) as applied to claim 17 and further in view of Castex (US Patent 10,826,459 B2)
Regarding claim 17, Henley et al as modified by Coleman et al discloses all the claim limitations of claim 11 but fails to teach wherein the initial substrate comprises a material chosen from among the group consisting of lithium niobate and lithium tantalate.
However, Castex et al teaches a transfer technique wherein the initial substrate comprises a material chosen from among the group consisting of lithium niobate and lithium tantalate. (col. 4, lines 40-48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Henley et al & Coleman et al with the teachings of Castex et al since the claim would have been obvious because the substitution of one known element for another would have yielded 
Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813